Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 1 of 19




            C om p osite E xh ib it
                                   iiyjk''
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 2 of 19




                                                                 AFFIDAVIT OF SERVICE
                                                      UNITED STATES DISTRICT COURT
                                                          Southern D istrictof Florida
      Case Num ber:1:19-M C-23253-XXXX
      IN RET:
      APPLICATION OF M AIG UALIDA NARANJO BARRIOS FO R FO REIG N
      DISCOVERY ASSISTANCE PURSUANTTO 28U.S.C.j1782
      For:
      GustavoLamelas
      LAMELAS LAW ,P. A.
      2525 Ponce De Leon Blvd
      Suite 3Q0
      CoralGables,FL 33134
      Recesved by Executi
                        ve Express Couri
                                       erServi
                                             ces,LLC on the 14th dayofAugust,2019 at3:00pm to be
      served onHUGO O RTEGA,1110 BRICKELL AVENUE,SUITE # 515,M IAM I,FL 33131.
      1,Nelson Navarrete,being duly sworn,depose and say thaton the 16th day ofAugust.2049 at12:10 pm ,
      1:
      INDIVIDUALLW PERSONALLY served by delivering a true copy ofthe Ex-parte Application AND
      M em orandum In Supportofthe Ex-parte Application withthe date and hotlrofservice endorsed
      thereon byme,to:HUGO ORTEGA atthe alternate addressof.1395 BRICKELL AVENUE,SUITE #
      1560,M IAM I,FL 33131,and inform ed said person ofthe contentstherein,in com pli
                                                                                     ance with state
      statutes.
      Additionallnform ation pertaining to this Service:
      ATTEMPTED SERVICE AT GIVEN ADDRESS -CO MPANY IS NO LO NG ER AT THAT LOCATION THEY
      M OVED TO 1395 BRICKELLAVENUE # 1560

       Icertify thatIam overthe age of18,have no interestin the above action.and Iam a Process Server,in
      goodstanding.intheJudicialCircuitinwhichtheprocesswasserved UnderpenaltyofperjuryldeclaredI
       haveread the foregoing docum ents and thatthefactsstated initare true and correct.Pursuantto Fl
                                                                                                     orida
       Statutes 92.525.




                                                                              Nelso Navarret
       Subscribed and Sworn to before me olsthe 16th day                      C P.S 1906
       ofAugust,2019 by the affiantwho i
                                       s personally
       know      o m e.                                                       Executive Express CourierServices,LLC
                  i                .
                                                                              4460 N.W .73 Avenue
                                                                              Miami,FL 33166
       NOT RY PUBLIC                     .
                                         -...
                                            ----.
                                                -...
                                                   - .t                       (305)371-0292
                                     MABAGAiXw'j&               t
               f;'
               g.s
                 ,*
                  -x
                   'N
                    't
                     -AxYx
                         ' Myf  itlrkllkl
                                        lsskt
                                            ')k
                                              '
                                              k.#
                                                ' G.G''!0Qi'i,t'
                ! )    ..
                         y.
                          j
                          a I:xpjjuzs.Jt-lhi(p,20:?,
                                                         . .                  Q urJ()i
                                                                                     aSeria!Ntlnloef
                                                                                                   'JR1-2019()41920
              %'
               *%e ..,
                       './
                      +*/#bisi
                             3'
                              pi'
                               lt
                                'tlltli'
                                       ti
                                        lCl
                                          t'1Ck
                                              1i;t'
                                                  1:8
                                                    '1 $
                                                       7:
                                                        )t
                                                         $1(.t.l
                                                            '
                                                                              f
                                                                              '
                                                                              ktif EARRIO S
                                                                 ,




                                                                                                          ,
                                                                                                            '
                                                                                                          t.r
                                                                                                            ,     ) !
                                                                                                                  c ,
                                                                                                                    j
                                                                                                                    y.
                                                                                                                     j
                                                                                                                     y
                                                                                                                     j
                                                                                                                     .
                                                                                                                     yjs
                                                                                                                      ,,
                                                                                                                       jj4
                                                                                                                         .
                                                                                                                         ,
                                                                                                          .).t jjj,
                                                                                                          .
                                                                                                              .
                                                                                                                  .
                                                                                                                  j,.
                                                                                                                    j
                                                                                                                    ,.
                                                                                                                     j
                                                                                                                     y
                                                                                                                     ,
                                                                                                                     '
                                                                                                                     .
                                                                                                                     ,
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 3 of 19

    ùase 1:19-m c-23253-XXXX Docum ent1 Entered on FLSD Docket08/05/2019 Page 1 of4



                                          U nited States DistrictCourt
                                       for the Soutl
                                                   iern D istrictofFlorida

                                         C astNo.1:19-m c4 3253-XXX X
       ln Re:

       Application of M aigualida Naranjo
       Barrios for Foreign D iscovery Assistance
       Pursuantto28U.S.C.b1782,
              Applicant. M aigualida Naraqio
              Barrios.
                                                      /

                       Ex Parte Application forIliscoverv Assistance W ith Respectto
                                                          -   -

                         Foreien LeealProceedint bv M aiEualida Naranio Barrios

              ApplicantMaigualida Naranjo Barrios (*'Applicant'') reqtlests thatthe Courtrender
       discovery assistance w ith respectto a foreign Iegalproceeding, pursuantto 28U.S.
                                                                                       C.j l782,for
      the reasons stated below . This application is supported by Applicant's separatcly filed

       Applicant's M em orandum in SupportofApplication forDiscovery Assistance. This application

       ismade on an exptzr/t4basisto permitthe issuanceofsubpoenasto Banesco USA (**Banesco'-),
       SunTrust Bank. StlnTrust Bankse Inc.,1M iura Investment Advisors. Inc. f/k/a M ultiplicas

       InvestmentAdvigors,lnc.(*-M iura''),M W M lnvestments Ltd..M ultiplicas lnvtstments Ltd.,
       Italo D'Alfonso,M ario V.D-AlfonsosHugo Ortega,and M arlo G.Ovalles (collectively,the
       --Respondents--)pursuant to Federal Rule ofCivilProcedure 45.in connectioll with Nshicllthe

       interests or rights of each Respondent may be protected.See. e.
                                                                     g..z1##//cf???'
                                                                                   t?F?of Ct?n-
                                                                                              s'
                                                                                               t'
                                                                                                prtJt?
       Ecuatorianode Te/cc/rpz/n/c/c//pe-
                                        s'
                                         ,S.A.'
                                              k,
                                               .JAS Ft'
                                                      prif'
                                                          tr
                                                           /r#/?'
                                                                ?g (L($W?.Inc..747 F.3d l262.1267-
       1268(1lthCir.20l4)(Approvalof28 U.S.C.j l782application issuedonexpartebasis).
                       Applicantisa Venezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian RepublicofVenezuela(%-veneztlela*')againsta Venezuelan nationalnamed Manuel
       ISun-
           rrustBank and Sun-rrustBanks, Inc.arecollectively referred to as'wsunTrustBank.*
                                                                                          '




NlqD
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 4 of 19




                                                                       AFFIDA VIT O F SERV IC E
                                                            UNITED STATES DISTRICT CO U RT
                                                                Southern DistrictofFlorida
      Cave Nulnber:1:19-M C-23253-XXXX
      IN RE::
      APPLICATIO N OF MAIGUA LIDA NARANJO BARRIOS FOR FO REIGN
      DISCOVERY ASSISTANCE PURSUANT TO 28 U.S.C.j 1782
      For:
      Gustavo Lamelas
      LAM ELAS LAW ,P.A.
      2525 Ponce De Leon Blvd.
      Suite 300
      Cgra!Gabtec J
                  CL 23134
      Received by Executive ExpressCourierServices,LLC onthe 14th dayofAugusty2019 at3200 pm to be
      served on M IURA INVESTM ENT ADVISORS,INC.,SOM ERSET CORPO RATE SERVICES,lNC.,,1
      ALHAMBM PLAZA,SUITE # 140,CORAL GABLES,FL 33134.

      1,Nel
          son Navarrete,being duly sworn.deposeand saythaton the 15th dayofAugust,2019 at3:15 pm ,1:
      served a CORPORATION bydelivering a true copy ofthe Ex-parte App4ication AND Memorandum In
      Supportofthe Ex-parte Application wi  th the date and hourofservi
                                                                      ce endorsed thereon by me to:
      MARIA RODRIGUEZ as PARALEGAL FOR REGISTERED AGENT forM IURA INVESTMENT
      ADVISO RS:INC.,,atthe address of:1ALHAM BRA PLAZA,SUITE # 1410,CO RAL GABLES,FL
      33134,and infortned sai
                            d person ofthe contents therein,incompliance wi
                                                                          thstate statutes.




      Icertify thatIam overthe age of18,have no interestin the above acti
                                                                        on,and Ianla Process Servef.ln
      good standing,in the JudicialCircuitinwhich tile processwasserved.UnderpenaltyofperjuryIdeclared l
      have read the foregoing docum ents and thatthe factsstated in ttare trueand correct.Pursuantto Florida
      Statutes92.525.


                                                                                                          i
                                                                                                     f 1
                                                                                          z.
                                                                                          N'
                                                                                           v-.   .   ' /.       ,

                                                                                       Nelson 'avarrete
       Subscribed and Swornto before m e on the 15thday                                C.P S # 1906
       ofAugust.2019 by the affiantw ho is personatly
       knowpt to me    ''          :t$
                                   .                       .
                                                                                       Executive Express CourierServices,LLC
                 x                   $     .
           .            #     .
                              '      .
                                     t.x        .'
                                                 . zy v. p. ..                         4460 N.W .73 Avenue
                    4              .V . .. F                                           Miam i,FL 33166
       NOT RY PUBLIC          - .- - --j                                               (305)37*
                                                                                              1-0292
        '
        k:'ràl... - v,p     ,At
                              gAqct?
                          qsso.vot.
                                   .
                                   k
                                   ltlho-.
                                         .
                                            '
                                         ?o I
        ltw: .w4j z.
                   ,.jltlur
                          ,
                          i                 t                                          OurJot)SerialNum i
                                                                                                        cer'JRT-2O19O4'1915
        't4
          '
          4.aji .
              ?t'',u.j
                     .jjjr l F-
                         jj.  XPkBFS'-tI
                                       Ji
                                        %û7.0021jjjyj.ycyl
                                                         j                             RefëBARR IO S
        k b1 ..b.' i.
          -.
           ...      ';:.y?
                         s.1f.
                             ftï:'t(.
                                    r'
                                     )t:()t'
                                           )'t'
                                              &t('ltêîttil'trit'r .!
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 5 of 19

    Case 1:19-m c-23253-XXXX Docum ent1 Entered on FLSD Docket08/05/2019 Page 1 of4



                                          U nited States DistrictCourt
                                       forthe Southern DistrictofFlorida

                                          CaseNo.1:19-m c-23253-XXXX
      ln Re:

      Application of M aigualida Naranjo
      Barrio: for Foreign Discovery Assistance
      Pursuantto28U.S.C.j1782,
              Applicant, M aigualida Naranjo
              Barrios.
                                                       /

                       Ex Parte A pplication forD iscoven'Assistance W ith Respectto
                         Foreizn LezalProceedint bv M aieualida Naranio Barrios

               Applicant Maigualida Naranjo Barrios ('-Applicanf')requests thatthe Court render
       discoveryassistancewith respectto aforeign legalproceeding.pursuantto 28U.S.C.j l782.for
       the reasons stated below . This application is supported by Applicant's separately filed

       Applicant's M emorandum in SupportofApplication forD iscovery Assistance.This application

       ismadeonan cxp6lrte basisto permitthe issuanceofsubpoenasto Banesco LJSA (':-Banesco--).
       SunTrtlst Bank, SunTrust Banks- lnc..1 M itlra Investment Advisors. Inc. f/lt/a M tlltiplicas

       Investment Advisors, Inc.(-*M iura'-).M W M Investlments Iatd.-M ultiplicas Investments Ltd..
       ltalo D-A lfonso. M ario V. D*Alfonso, Hugo Ol
                                                    -tega.and M arlo G.O valles (collectively,the

       --Respondentsh')pursuantto FederalRule ofCivilProcedure 45.in connection svith which the

       interests or rights of each Respondent may be protected.See,e.g..adrr/ïtl
                                                                               wftl?.
                                                                                    ?t?/'Consoreio
       Ecualoriano de Fc/t?cola?zr//,
                                    /c'/fane.
                                            v,S.A.v.JAS Ftarllwrt//ng fU%A).lnc.,747 F.3d l262,l267-

       1268(llthCir.20l4)(Approvalof28U.S.C.j l782applicationissued on expartebasis).
                       Applicantisa Venezuelan nationalinvolved in an ongoing Iegalproceeding in the

        Bolivarian RepublicofVenezuela ti-velptlzuela'llagainsta Venezuelan nationalnamed M anuel
       lSun-rrustBank and Sun-rrustBanks,Inc.arecollectively referred to as--sun-rrustBank-'-




N lj/f
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 6 of 19




                                                            AFFIDAVIT OF SERVICE
                                                    UNITED STATES DISTRICT COURT
                                                        Southern Districtof Florida
     Case Number:1:19-MC-23253-XXXX
     IN RE::
     APPLICATION OF M AIGUALIDA NARANJO BARRIO S FOR FOREIG N
     DISCOVERY ASSISTANCE PURSUANTTO 28U.S.C.j1782
     For:
     Gustavo Lamel
                 as
     LAM ELAS LAW ,P.A.
     2525 Ponce De Leon Blvd.
     Suite 300
     CoralGables,FL 33134
     Received by Executive Express CourierServices,LLC onthe 14th dayofAugust,2019 at3:00pm to be
     servedonMARIO OVALLES,1110 BRICKELL AVENUE,SUITE # 545,MIAMI,FL 33131.
     1,Nelson Navarrete.being dulysworntdepose and saythaton the 16th day ofAugust,2019at3:55 pm ,1:

     INDIVIDUALLY/PERSONALLY served bydelivering atruecopyofthe Ex-parte Application AND
     Memorandum In Suppod ofthe Ex-parte Application withthe date and hourofservi      ce endorsed
     thereon byme,to:MARIO OVALLES atthe alternate addressof:1395 BRICKELL AVENUE,SUITE #
     1560 M IAM I,FL 33131jand informed said person ofthe contents therein,incom pliance with state
     statules.
     AdditionalInform ation pedaining to thls Service:
     ATTEM PTED SERVICE AT 1110 BRICKELLAVE,SUITE 515,M IAMI,FL 33131,THEY M OVED TO 1395
     BRICKELLAVE,SUITE 1560,M IAM I,FL33131.

     Icedi
         fythatlam overthe age of18,have no interestin the above action,and lam a ProcessServer,i
                                                                                                n
     good standing,inthe JudicialCircuitinwhich the processwas served.Underpenal
                                                                               tyofperjuryldeclared I
     have read the foregoing documents and thatthe facts stated in itare true and correct.Pursuantto Florida
     Statutes 92,525.




                                                                                                                      )
                                                                                      Nelso Navarret .
     Subscribed and Sworn to before m e on the 16thday                                C.P.S. 1906
     ofAugust,2019 bythe affiantwho is personally
     known gme. #p''
                   '                                                                  Executive Express CourierServlcesyLLC
                   p      r      !: *       ;A
                                            .'                                        4460 N. W .73 Avenue
                               /        '
                                            f.
                                            .-L.                                      M iam i,FL 33166
     NOTA Y PUBLIC
                                                    I
                                                                                      (3:5)371*292
       45D   A
         ' ..?'
                              QMAGABCIA                                               OurJob SerialNumber:JR1--2019041921
       .b..'     S'
                  A.k!vcûMul      ssltjs#GG10s77t   )                                 Ref:BARRIOS
                  'l ZXPI       BES.JUN07,2021
          -
           wer
             t.-c-d'
                  z.
                   z'ptlfhletittnpuy lstrtatulnsulancr
                                                     '
      j        '                            ..
                                                 Copyri
                                                      ghtd)1* 2-2019DatnbaçoGorviû- Inc -Pfocessçerver'lToole xV81c
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 7 of 19

    Case 1:19-m c-23253-XXXX Docum enl1 Entered On FLSD Docket08/05/2019 Page 1 of4



                                           United StatesDistrictCourt
                                        forthe Southern DistrictofFlorida

                                          Case No.1:19-m c-23253-XXXX
       ln Re:

       Application of M aigualida Naranjo
       Barrios for Foreign Digcovery Assistance
       Pursuantto28U.S.C.j1782.
              Applicant. M aigualida Naranjo
              Barrios.
                                                       /

                       Ex Parte Application forDiscovea AssistanceW ith Resnectto
                         Foreien LeealProteedinz bvM aieualida NaranioBarrios

               ApplicantMaigualida Naranjo Barrios CApplicant-') requests that the Cotlrtrender
       discovery assistance with respectto a foreign legalproceeding.pursuantto 28 LJ.S.C.j l782,for

       the reasons stated below. 'rhis application is supported by Applicant's separately Gled

       Applicant's M em orandum in Supportof Application for Discovery Assistance.This application

       ismadeon an exparte basisto permitthe issuancc ofsubpoenasto Banesco USA (bbBanesco'-).
       Sunl-rust Bank, SunTrust Banks, Inc.,l M iura Investment Advisors, lnc. f/k/a M ultiplicas

       lnvestlnent Advisors, lnc.(-%M iura-').M W M lnvestments Ltd.,M ultiplicas lnvestments Ltd..
       Italo D'Alfonso,M ario V.DfAlfonso,Hugo Ortega,and Marlo G.Ovalles (collectively,the
       v-Respondents'') pursuantto FederalRule of*CivilProcedure 45.in connection wilh w hich tlle

       intcrests or rights of each Respondent m ay be protected-See. t?.tç.,Applicati
                                                                                    on t?fCon-
                                                                                             %oreio
       Ecuatoriano de Telecomunicaciones,S.
                                          A .1,.JA.%l-tr
                                                       l/m'
                                                          twW/??zg fU.%A).lnc..747 17.3d 1262, l267-

       1268(IlthCir.2014)(Approvalof28U.S.C.j t782application issuedonexpartebasis).
                       Applicantisa Vtnezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian ReptlblicofVenezuela(è'venezuela'')againsta Veneztlelan nationalnamed Manuel
       1SunTrustBank and Sun-rrustBanks,Inc.arecollectivel
                                                         y referred to as-wsunl-rustBank.'*



q tq/
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 8 of 19




                                                                       A FFIDAVIT O F SERVIC E
                                                             U NITED STATES DISTRICT CO U RT
                                                                  Southern DistrictofFlorida
      Case Number:1:19-MC-23253-XXXX

      1N RE::
      APPLICATIO N OF M AIG UALIDA NARANJO BARRIOS FOR FOREIGN
      DISCOVERY ASSISTANCE PURSUANTTO 28 U.S.C.b 1782
      For:
      Gustavo Lam elas
      G MELAS LAW ,P.A.
      2525 Ponce De Leon Bl
                          vd.
      Suite 3O0
      CoralGabies,FL 33134
      Received by Executive Express Couri
                                        erServices,LLC onthe 14th day ofAugust,2019 at3:00 pm to be
      served on BANESCO USA.,C/O ENTITY REGISTERED AGENT LLC JUAN E.SERRALES,201S.
      BISCAYNE BLVD.,SUITE # 2600,M IAM I,FL 33131.
      1,Nelson Navarrete,being duly sworn,depose and say thaton the 16th day ofAugust,2019 at10:25 am ,
      1:

      served a CORPORATION bydelivering a true.copy ofthe Ex-parteApplication AND Mem orandum ln
      Supportofthe Ex-parte Application wi
                                         ththe date and hourofservice endorsed thereon by me,to:
      JUAN E.SERRALES as REGISTERED AGENT forBANESCO USA.,,atthe address of:2û1 S.
      BISCAYNE BLVD.,SUITE # 2600,MIAMI,Fl    .
                                              -33131,and informed said person ofthe contentstherein,in
      com piiance with state statuteg.




      lcertify thatIam overthe age of18.have no interestin the above action,and lam a Process Server,in
      good standing.in the JudicialCircuitin whlchthe processwas served Underpenalty ofperjury 1declared I
      havereadthe foregoing docum ents and thatttlefactsstated i
                                                               n itare true and correct Pursuantto Fl
                                                                                                    ori
                                                                                                      da
      Statutes 92 525.



                                                                                                 .      cvo (kwv             .
                                                                                      Nelson avarrete
       Subscribed and Sworn to before m e ol)the 16tl)day                             C.P S.# 90ï3
       ofAugust,2019 by the affiantwho ls pei'sonali
                                                   y
       know bto m e                                                                   Executive express Courier Services,LLC
               !
                                                    .
                                                            #
                                                            /                         4460 N.W .73 Avenue
                                                                                      M iam i,FL 33166
       NOT RY PUB l                                                                   (305)371-0292
         y h : ' '
                 -
                %y         NI.A9ACiAî
                                    CIP'Z                                             OurJob SeriaiNumber:.1R7--2019041912
          /,-' yv1
           />8!.
               ..  k
                   '
                   jvtf
                     r.àcoMê
                       ,     vll
                               ssl
                                 t.
                                  )l
                                   k#c(. 1106,
                                             .?(
                                               ;
                                               .
          ty,.l.
          s            ta/p
                      .'  , éé)(f)l/*
                                    .!Eï(9.s)i-)r.h)();F.w
                                                         'h
                                                          .(
                                                           201?1   t
                                                                   i                  RefrBARRIOS
                        -
            *-'''c--- '-'--
         .Ne '.
         j    :. E
                 ).
                  'i
                   '.:
                     t
                     ,(
                      1t
                       ,,:)t
                           kt
                            ;t
                             :I!
                               q
                               !ï
                                ;tati
                                    ,kI
                                      !:
                                      .st
                                        )';
                                          .
                                          ,r
                                           h
                                           $,?
                                             ,1

                                                                                                                :1..''y
                                                                                                                      r
                                                                                                                      ttfx
                                                                                                                         t!
                                                                                                                          ':i;
                                                                                                                             .j
                                                                                                                              .q
                                                                                                                               141
                                                                                                                                 : .,. *P>. jjkj.                   .
                                                                                                              '.
                                                                                                               E
                                                                                                               .! j
                                                                                                                  .a..-1
                                                                                                                       .  .,
                                                                                                                           A.'     %.    yïk j
                                                                                                                                             â      #.   '
                                                                                                                                                         *  .
                                                                                                                                                            .?   (
                                                                                                                                                                 .)
                                                                                                                                                                  ïy (,
                                                                                                                                                                    .
                                                                                                              .
                                                                                                              1
                                                                                                              :'  t
                                                                                                                  (
                                                                                                                  'j
                                                                                                                  lh
                                                                                                                   .
                                                                                                                   @k
                                                                                                                    .  ?.
                                                                                                                        '
                                                                                                                        ,
                                                                                                                        ï
                                                                                                                        .
                                                                                                                        çk
                                                                                                                         . .                  '
                                                                                                                                              t
                                                                                                                                              '.:? .     ?
                                                                                                                                                         -!8t .  .
                                                                                                                                                                 v  ,

                                                                                                              .
                                                                                                              ?e1y
                                                                                                                 ;
                                                                                                                 :jw
                                                                                                                 . j.
                                                                                                                    v.
                                                                                                                     j
                                                                                                                     l
                                                                                                                     j
                                                                                                                     i,i
                                                                                                                     !  F
                                                                                                                        x
                                                                                                                        jj
                                                                                                                         s
                                                                                                                         (
                                                                                                                         .
                                                                                                                         t
                                                                                                                         j;
                                                                                                                         ihk  < .
                                                                                                                                ye.j   y  . )'e..
                                                                                                                                                .  y
                                                                                                                                                   g
                                                                                                                                                  (y
                                                                                                                                                   :
                                                                                                                                                   '.
                                                                                                                                                    kjj
                                                                                                                                                     k<
                                                                                                                                                      (.
                                                                                                                                                      4.>
                                                                                                                                                        .  .
                                                                                                                                                       5 jjy
                                                                                                                                                           gjjj#:  '
                                                                                                                           k..
                                                                                                                             t
                                                                                                                             j.
                                                                                                                              j?.
                                                                                                                                L
                                                                                                                                3.
                                                                                                                                 t
                                                                                                                                 :l
                                                                                                                                  .
                                                                                                                                  j
                                                                                                                                  gi
                                                                                                                                   .'j'
                                                                                                                                      .
                                                                                                                                      jjjrn
                                                                                                                                          à
                                                                                                                                          jï
                                                                                                                                           j'
                                                                                                                                            k
                                                                                                                                            j'
                                                                                                                                             l ij
                                                                                                                                                i
                                                                                                                           x       ..
                                                                                                                                    ..
                                                                                                                                    .           1j
                                                                                                                                                 :j .
                                                                                                                                                    ,         :jj
                                                                                                                                                                è;,,r.,j
                                                                                                                                                                 k.
                                                                                                                                                                  :    L;
                                                                                                                                                                       .
                                                                                                                                                                       .:
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 9 of 19

    Uase 1:19-mc-23253-XXXX Document1 Entered on FLSD Docket08/05/2019 Page 1 of4


                                         United StatesD istrictCourt
                                      forthe Southern DistrictofFlorida

                                        Case No.1:19-m c-23253-XXX X

      ln Re:

       Application of M aigualida Naranjo
       Barrios for Foreign Discovery AssKtance
       Pursuantto28 U.S.C.j 1782,
              Applicant, M aigualida Naranjo
              Barrios.
                                                     /

                      Ex Jkr/eA pplication forDiscovea Assistance W ith Respectto
                        Foreien LeEalProceedine bv M aieualida Naranio Barrios

               Applicant Maigualida Naranjo Barrios (''Applicanf') requests thatthe Courtrender
       discoveryassistancewithrespectto aforeign legalproceeding,purstlantto 28 U.S.C.j 1782.for
       the reasons stated below. This application is suppol
                                                          -ted by Applicant's separately tsled

       Applicant's M emorandum in SupportofApplication tbrDiscovel'
                                                                  y Assistance.This application

       ismadeonan expta
                      l?-/E'basisto permitthe issuanceofsubpoenasto Banesco USA (t-Banesco--),
       SunTrust Bank, SunTrust Banks. Il1c.,1M iura lnvestm ent Advisors, Inc. f/k/a M ultiplicas

       lnvestment Advisors,Inc.(*-M iura*-),M W M Investments Ltd.eM ultiplicas Investments Ltd..
       Italo D'Alfonso,M ario V.D-Alfonso,Hugo Ortega,and M arlo G.Ovalles (collectively.the
       --Respondents-') pursuant to FedcralRule of C'iN,il Procedtlre 45.in connection w ith w hich the

       interests orrightsof each Respondentmay be protected.See.e.t
                                                                  q'
                                                                   ..Application t#'l-onsorcio
       Ecuatoriano #e Telecom tm icaciones S.A.v.JA<
                                                   % Forkvttrding It'
                                                                    7S.
                                                                      /
                                                                      1/,fnc.s747 F.3d 1262.l267-

       l268(1lthCir.20l4)(Approvalof28U.S..C.j 1782application issuedoncxparte basis).
                      Applicantisa Venezuclan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian RepublicofVenezuela (-veneztlela-')againstaVenezuelan nationalnamed Manuel
       'SunTrustBank and SunTrustBanks,lnc.arecollectively retkrred to asuSunTrustBank-'-




  btqlx
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 10 of 19




                                                                              AFFIDAVIT O F SERV IC E
                                                                U NITED STA TES DISTRICT CO U RT
                                                                     Southern DistrictofFlorida
       Case Num ber:1:19-MC-23253-XXXX
       lN RE:2
       APPLICATION O F M AIG UALIDA NARANJO BARRIOS FOR FOREIGN
       DISCOVERY ASSISTANCE PURSUANTTO 28U.S.C.j1782
        For:
        Gustavo Lamelas
        LAM ELAS t.AW ,P.A.
        2525 Ponce De Leon Blvd.
        Suite 30O
        CaralG ables.FL 33134
        Received by Executive Express CourierServi
                                                 ces,LLC onthe 14th dayofAugust,2019 at3:00 pm tobe
        ServedonMULTIPLICAS INVESTMENTS LTD.,SOMERSET CORPORATE SERVICES,INC.,,1
        ALHAMBRA PLAZA,SUITE # 14Q,CORAL GABLES,FL 33134.
        1,Nelson Navarrete,being duly sworn,depose i
                                                   and say thaton the 15th day ofAugust,2019 at3:15 pm ,1:
        served aCORPORATION bydeli      vering a trtle copyofthe Ex-parte Application AND Memorandum In
        Supportofthe Ex-parte Application with thedate and hourofservice endorsed thereon by me,to:
        MARIA RODRIGUEZ as PARALEGAL FOR REGISTERED AGENT forMULTIPLICAS INVESTMENTS
        LTD.,,atthe addressof21 ALHAMBRA PLAZA,SUITE # 1410,CORAL GABLES,FL 33134,and
        informed said person ofthe contentstherein,incompliancewi   th state statutes




         Icertify thatIam overthe age of 18,have no interestin the above action,and lam a Process Server,in
        goodstanding,intheJudicialCircui
                                       tinwhichtheprocesswasserved.Underpenaltyofperjl
                                                                                     uryIdeclaredl
         have read theforegoing documentsandthatthefactsstated in i
                                                                  tare true and correct.Pursuantto Fl
                                                                                                    ori
                                                                                                      da
         Statutes92.525.



                                                                                                                                       y                                  x
                                                                                                                                                                 3-
                                                                                                                      Nelson Navarrete
         Subscribed and Sworn to before m e on the 15th day                                                           C.P S. 1906
         ofAugust,2019 by the affiantwho is personally
         known to me.               .
                                    ,                                                                                  Executive Express Courier Services,LLC
              .'
         $ j- .   r / . . ,t     ,
                                   z& %..
                                            .                                   .
                                                                                                                       4460 x.w . 73 Avenue
                                                                                                                       M iam i,FL 33166
         NOTA Y PUBLIC                                                                                                 (3c5)a7j-c2:2
    v,
     - - -- - - -               -                        7
                              '/AAAGAacw                  ;
                                                          $                                                            O urJob seriaiNum ber. JR7--2019041917
       t-t!'r6
             !
             x :Ntycovasslo!
             .                             s#GG1t%7?f    llj                                                           Ref'
                                                                                                                          .BARRIOS
      g.
       '      .
              7.1. E.     7pt  f
                               v'  s:Cbt'   -
                                            l07.222: h
      '
      @kf!- ''PSV@
                 ;i9t'  'i'$1ttlfc/llllç.
                     ':11               cî'k$F
                                             ;tk
                                               llf
                                                 tlç
                                                   )$t
                                                     :7;
                                                       '
                                                       6:;
                                                         '
                                                         t
                                                         f'
         1?T.*
        .h           .

     '- - - -*-           ...-a..           .....v'-'..........,.....w..ewv.- copyrtghtt(:
                                w.....-.....,                                            ?1992-2O19aajkoa,(jsjjyyiyxs jryt..j,rçjqjjrsjytysjcqaysy.:)0jt;oxV(j
                                                                                                                                                                      '
                                                                                                                                                                                .

                                                                                                                                                                          ?1
                                                                                                                                                                           h
                                                                                                                                                                           5
                                                                                                                                                                           '
                                                                                                                                                                           ;
                                                                                                                                                                          .g
                                                                                                                                                                            .
                                                                                                                                                                            t
                                                                                                                                                                            j.
                                                                                                                                                                           yrr
                                                                                                                                                                             y
                                                                                                                                                                             C
                                                                                                                                                                             i
                                                                                                                                                                             .
                                                                                                                                                                             'v
                                                                                                                                                                             : .
                                                                                                                                                                               '
                                                                                                                                                                               ?
                                                                                                                                                                               'r
                                                                                                                                                                                .v
                                                                                                                                                                                 c
                                                                                                                                                                                 z
                                                                                                                                                                                 x
                                                                                                                                                                                 1
                                                                                                                                                                                 L.
                                                                                                                                                                                 ':) jë. .
                                                                                                                                                                                   ...   1..n
                                                                                                                                                                                         .  dï
                                                                                                                                                                                             '
                                                                                                                                                                                            pi
                                                                                                                                                                                             .
                                                                                                                                                                                             'w
                                                                                                                                                                                             ij
                                                                                                                                                                                              !j
                                                                                                                                                                                              .'.
                                                                                                                                                                                               $î
                                                                                                                                                                                               x
                                                                                                                                                                                               r 'Jc
                                                                                                                                                                                                !r
                                                                                                                                                                                                 , #7j
                                                                                                                                                                                                    :
                                                                                                                                                                                                   .c
                                                                                                                                                                                                     ' X
                                                                                                                                                                                                    j! @.j:
                                                                                                                                                                                                       y
                                                                                                                                                                                                       j  '
                                                                                                                                                                                                          jky
                                                                                                                                                                                                            tthEkk..
                                                                                                                                                                                                             .î
                                                                                                                                                                                                             .:
                                                                                                                                                                           :            ?
                                                                                                                                                                                        .
                                                                                                                                                                                        f
                                                                                                                                                                                        #
                                                                                                                                                                                        yy;
                                                                                                                                                                                          r
                                                                                                                                                                                          ,
                                                                                                                                                                                          'j'
                                                                                                                                                                                            ?.
                                                                                                                                                                                             A '): t'F
                                                                                                                                                                                                j    * s
                                                                                                                                                                                                       ',E
                                                                                                                                                                                                         tk
                                                                                                                                                                                                          ' s'
                                                                                                                                                                                                -;.
                                                                                                                                                                                                  1   /X
                                                                                                                                                                             t .' . .                          .
                                                                                                                                                                          . ;.
                                                                                                                                                                             -
                                                                                                                                                                             1
                                                                                                                                                                             .
                                                                                                                                                                             k
                                                                                                                                                                             .
                                                                                                                                                                              L-
                                                                                                                                                                               ;
                                                                                                                                                                               L
                                                                                                                                                                              p :..
                                                                                                                                                                                  't,
                                                                                                                                                                               , :t . j#
                                                                                                                                                                                       )
                                                                                                                                                                                      ùr
                                                                                                                                                                                    j'j,
                                                                                                                                                                                       ' A
                                                                                                                                                                                       kq.t?
                                                                                                                                                                                         jj
                                                                                                                                                                                         %k.uL.(s
                                                                                                                                                                                           r    j . k4
                                                                                                                                                                                                  .
                                                                                                                                                                                                       $
                                                                                                                                                                                                       9,    ;j
                                                                                                                                                                                                        .ikl.k
                                                                                                                                                                                                  . :p# .
                                                                                                                                                                                                              b
                                                                                                                                                                                                              .-., .&a.
                                                                                                                                                                                                              t
                                                                                                                                                                                                              y t
                                                                                                                                                                                                                      )
                                                                                                                                                                                                                      gk
                                                                                                                                                                                                                      .)
                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                       $-,
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         ?.
                                                                                                                                                                                                                         . .'
                                                                                                                                                                                                                          -.f
                                                                                                                                                                                                                            .p
                                                                                                                                                                                                                             ..
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 11 of 19

     Case l:19-m c-23253-XXXX Document1 Entered On FLSD Docket08/05/2019 Page 1 Of4



                                        U nited States DistrictCourt
                                     for the Southern D istrictofFlorida

                                       CaseNo.1:19-m c-23253-XXXX

       ln Re:

       Application of M aigualida Naranjo
       Barrios for Foreign D iscovery Assistance
       Pursuantto28U.S.C.j1782,
              Applicant, M aigualida Naranjo
              Barrios.
                                                    /

                      Ex Jkl'
                            /e Application forDiseoven'Assistance W ith Respectto
                        Foreien LezalProceedillt bv M aituglida Naranip Barrios

              Applicant Maigualida Naranjo Barrios ('KApplicantf')requests thatthe Courtrender
       discovery assistance w ith respectto a foreign Iegalproceeding.pursuantto 28 U .S.C.j 1782,for

       the reasons stated below. This applicatlon is supported by Applicant's separately filed

       Applicant's M em orandum in SupportofApplication forDiscovery Assistance.This application

       ismadeon an expt-
                       /l-/ebasisto permitthe issuance ofsubpoenasto Banesco USA t-wBalàesco-'le
       Sun'rrust Bank, SunTrust Banks, Inc..1 M iura Investment Advisors. Inc. f/k/a M ultiplicas

       lnvestment Advisors,lnc.CM iura''),M W M lnvestments Ltd.,M tlltiplicas Investl
                                                                                     nents Ltd..
       ltalo D'Alfonso,Mario V.D-Alfolzso,Hugo Ortega.and M arlo G.Ovalles (collectively.the
       -vltespondents'-)pursuantto FederalRule ofCivilProcedure 45,in connection with which the
       interests orrights ofeach Respondentmay be protected-See.e.g.,a4/#7/jcw/#)?;(?fCtlpztlrcït?
       Ecttatoriano de Fe/ec-tlrp&ndctvcïtpnc-
                                             ç.S.A. k'
                                                     .JAS FfvuwrtW??g (bL%A),#7c-,747 F.3d l262.I267-

        1268(l1thCir.20l4)(Approvalof28 U.S.C.j l782 applicationissuedon ex/.
                                                                            v?r/t?basis).
                l.    Applicantisa V enezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian Republic ofVenezuelat--vellkr
                                               zuela''lagainsta Venezuelan nationalnamed M anuel
       hsun-
           rruslBankantSunTrustBanks,Inc.arecollectivelyreferredtoas''Sun-rrustBank.*'




              qtglft
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 12 of 19




                                                  RETURN OF SERVICE
                                        UNITED STATES DISTRICT CO URT
                                            Southern DistrictofFlorida
     CaseNumber:1:19-MC-23253-XXXX
     IN RE::
     APPLICATION OF MAIGUALIDA NARANJO BARRIOS FOR FOREIGN
     DISCOVERY ASSISTANCE PURSUANT TO 28 U.S.C.ï 1782
     For:
     Gustavo Lamelas
     LAMELAS LAW .P.A.
     2525 Ponce De Leon Blvd.
     Suite 300
     CoralGables,FL 33134
     Recei
         ved byExecutive Express CourierServicesyLLC.onthe 14thdayofAugusa
                                                                         t 2019at4:13pm to beservedon
     SUNTRUST BANK,CORPO RATION SERVICE COM PANY,1201 HAYS STREET,TALLAHASSEE.FL 32301.
     1,ChristopherCompton.do hereby affirm thaton the 15th day ofAugust,2019 at12:45 pm ,1:
     SERVED the withinnam edcorporation bydeli vering atrue copyofthe Ex-parteApplicati
                                                                                      onAND Mem orandum ln
     Suppod ofthe Ex-parte Applicatlon wi
                                        ththe date andhourofservice endorsedthereonbymeto:KANEISHA GROSS
     asempl
          oyeeoftheRegisteredAgent(Company)fol
                                             'SUNTRUST BANK,at1201HAYS STREET,TALLAHASSEE,FL
     32301and informed saidperson ofthecontentsthel
                                                  rein,pursuantto F.S.48.081

     lcertifythatIam overthe ageof18,haveno interestintheaboveactlon,andam aCertlfi
                                                                                  ed ProcessServer,ingood
     standing,inthe SecondJudi
                             cialCircui
                                      tinwhichthe processwasserved.Underpenal
                                                                            tyofperjuryldeclare Ihave read
     the foregoing documents and thatthe facts stated i
                                                      nitare true. Notarynotrequired pursuantto FL Statute 92.525 Sec
     (2).




                                                                                          ...A
                                                                                  ve




                                                                                 ChrlstopherCom pton
                                                                                 Certified Process Server# 101
                                                                                 ExecutlveExpress CourierServices,LLC.
                                                                                 ##Y0 N.W .73 Ave
                                                                                 Mlam l,FL 33166
                                                                                 (305)371-0292
                                                                                 OurJob Seri
                                                                                           alNum ber:0R1--2019041913
                                                                                 Ref:BARRIOS
                                                                                                            .)
                                                                                                             k
                                                                                                             j
                                                                                                             r.
                                                                                                               j
                                                                                                               '
                                                                                                                j.
                                                                                                               .:
                                                                                                                 x,>E.' . (
                                                                                                                          ,
                                                                                                                          .: y y L,
                                                                                                                           'j;
                                                                                                                             '
                                                                                                                             )
                                                                                                                             3jj
                                                                                                                             L àA
                                      Gf
                                       myri
                                          ght*1992.2:19Dakl
                                                          baseSefvi
                                                                  ces,lnG.-Prcœnservef-sTx lboxvs.cn        '.
                                                                                                                    ' '' '
                                                                                                                          )i ' ''

                                                                                                   III11111111111111111111111111111
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 13 of 19

     Case 1:19-m c-23253-XXXX Docum ent1 Entered on FLSD Docket08/05/2019 Page 1 of4



                                           United StatesDistrictCourt
                                        forthe Southern DistrictofFlorida

                                          Case No.1:19-m c-23253-XXXX
       In Re:

       Application of M aigualida Naranjo
       Barrios for Foreign Discovery Assistance
       Pursuantto28 U.S.C.9 1782,
               Applicant, M aigualida Naranjo
               Barrios.
                                                       /

                       Fx Parte Application for Discoven Assistance W ith Respectto
                         Foreien LezalProveedine bv M aieualida Naranio Barrios

               ApplicantMaigualida Naranjo Barrios (-Applicantf') requests that the Courtrender
       discovery assistance w ith rtsptctto a foreign legalproceeding, pursuantto 28 U.
                                                                                      S.C.j l782.for
       the reasons stated below . This application is supported by Applicant's separately t5led

       Applicant's M em orandum in SupportofApplication forDiscovery Assistance. This application

       ismade on an (
                    axpartebasisto permitthe issuanceofsubpoenasto Banesco USA (*-Bantsco**),
       SunTrust Bank, SunTrust Banks, lnc.,l M iura Investment Advisors, Inc. f/k/a M tlltiplicas

       Investment Advisors, Inc.(--M iura--).M W M Investments Ltd-,M ultiplicas Investments l.td ..



       Italo D*-ëlfonso, M ario V. D'Alfbnso,Hugo Ortegap and Marlo G.Ovalles (coll
                                                                                  ectively.the
       --Respondents'-)pursuantto FederalRule ofCivilProcedure 45,in connection with which the
       interests or rights of each Respondent may be protected. See,e.
                                                                     g.,Application (#-L-oluwlrcio
       Ecualoriano #c Telecomunictw iones.S.A.v.JAu
                                                  % lbruwrl/zpg fUSAI, lnc..747 F.3d l262, I267-

       l268(1lthCir.2014)(Approvalof28U.S.C.j l782application issuedonexparlebasis).
                       Applicantisa Venezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian RepublicofVenezuelaCbvenezuela'')againstaVenezuelan nationalnamed M anuel
       iSunTrustBank and SunTrustBanks, Inc.arecollectively referred to asw*sun-
                                                                               rrustBank.''
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 14 of 19




                                                  RETURN OF SER VICE            -



                                       UN ITED STATES DISTRICT COURT
                                            Southern DistrictofFlorida
    Case Number:1:19-MC-23253-XXXX
    SN RE::
    APPLICATION O FMAIGUALIDA NARANJO BARRIOS FOR FO REIGN
    DISCOVERY ASSISTANCE PURSUANT TO 28U.S.C.91782
    For:
    Gustavo Lamelas
    LAMELAS LAW ,P. A.
    2525 Ponce De Leon Blvd.
    Sulte 300
    CoralGables,FL 33134
    ReceivedbyExecuti
                    veExpressCourierServicesgLLC.onthe14thdayofAugust,2019 at4:13 pm to be served on
    SUNTRUST BANK,lNC.,CORPORATIO N SERVICE CO MPANY,1201 HAYS STREET,TALLAHASSEE,FL 32301.     ..




    1,Chri
         stopherCompton,do hereby affirm thaton the 15th dayofAugust,2019 at12:45 pm , 1:
    SERVED the wlthi
                   n namedcorporation bydelivering atruecopyofthe Ex-parteApplicationAND Memorandum In
    SupportoftheEx-padeApplicationwiththe dateandhourofservi ceendorsed thereon bymeto:G NEISHA GROSS
    asemployeeofthe Registered Agent(Company)forSUNTRUST BANK,INC.,at1201 HAYS STREET'
    TALLAHASSEE,FL32301and informed saidpersonofthecontentstherein, pursuantto F.S.48.081

    lcertifythatIam overtheage of18,havenointerestinthe aboveaction. and am a Certised Process Server,in good
    standing,intheSecond JudiclalCircui
                                      tin whichthe processwasserved.UnderpenaltyofperjuryIdeclare Ihaveread
    the foregoing documents and thatthe facts stated in i
                                                        tare true. Notarynotrequired pursuanttoFLStatute92.525Sec
    (2).




                                                                                    ChristopherCom pton
                                                                                    Certised ProcessServer# 101
                                                                                    Executive Express CourlerServlces,LLC.
                                                                                    4469 N.W .73 Ave
                                                                                    Mlam l,FL 33166
                                                                                    (305)371-0292
                                                                                    OurJob SerialNum ber:JRT-2019041914
                                                                                    Ref:BARRIOS         v
                                                                                                        .
                                                                                                        4.fa
                                                                                                           %
                                                                                                           'r
                                                                                                            '
                                                                                                            ,,
                                                                                                            ) @r
                                                                                                               .'',
                                                                                                           t ,srj
                                                                                                           ,    '
                                                                                                                ; /
                                                                                                                  .
                                                                                                                  ')
                                                                                                                jj:k, )j
                                                                                                                       ,%
                                                                                                                        .',
                                                                                                                  . . ..,
                                                                                                                        t
                                                                                                                        r lfN
                                                                                                                            .
                                                                                                                            '
                                                                                                                            c)
                                                                                                                            ( '
                                                                                                                              t
                                                                                                                              4
                                                                                                                              )
                                   CopyflghtT)1992-2019DatabaleSefvioe:,1no.-ProcessSefver'sToolboxV8.on
                                                                                                            k
                                                                                                            s
                                                                                                            -
                                                                                                            ts
                                                                                                             j.
                                                                                                              i/),j#'
                                                                                                                    -l
                                                                                                                     x JJt
                                                                                                                     '   jjt
                                                                                                                           y;t,.-,
                                                                                                                                 .

                                                                                                       IlI111111111111111111111111111
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 15 of 19

    Case 1:19-m c-23253-XXXX Docum entl Entered on FLSD Docket08/05/2019 Page 1 Of4



                                          United StatesDistrictCourt
                                       forthe South.
                                                   ern DistrictofFlorida

                                         Case No.1:
                                                  :19-m c-23253-XXXX

       In Re:

       Application of M aigualida Naranjo
       Barrios for Foreign Discovery Assistance
       Pursuantto28U.S.C.j 1782,
                Applicant, M aigualida Naranjo
                Barrios.
                                                       /

                       Ex Parte Apnlication for Discovea Assistance W ith Respectto
                           Foreien LeealProceedine bv M aieualida Naranio Barrios

                ApplicantMaigualida Naranjo Barrios (--Applicanf')requests thatthe Court render
       discoveryassistancewithrespecttoaforeignlegalproceeding,pursuantto28U.S.C.j l782-for
       the reasons stated below. This application is supported by Applicant's separately filed

       Applicant'sM em orandum in Supportof Application forDiscovery Assistance.This application

       ismade on an expartebmsisto permitthe issuance ofsubpoenasto Banesco USA (k-Bancsco--).
       SunTrust Bank, SunTrust Banks, Inc..1 M iura Investment Advisorss lnc. t-
                                                                               /k/a M ultiplicas

       lnvestmentAdvisors,lnc.(*-M iura'3,M W M lnvestments Ltd..M tlltiplicas Investments latd-.
       Italo D-Alfonso. M ario V .D-Alfonso, Hugo Ortega.and M arlo G .Ovalles (collectively.the

       vwRespondents'')pursuantto FederalRule ofCivilProcedure 45.in connection w'ith which the
       interests orrights ofeach Respondentmay be protected.See.e.g.,Application t'
                                                                                  l/'l'
                                                                                      Jonsorcio
       Jk.lltwf
              pr/an/ de Fe/et?öp1N?:/e&T.?
                                         'f)??e-$'
                                                 ,S.aj
                                                     ,.!'
                                                        ..14.%fbrwtvr#ïng (Uv%A).f?x-.,747 F.3d 1262, l267-
                                                                                  .




        1268(11thCir.20l4)(Approvalof28 U.S.C.j 1782 application issuedonex/.
                                                                            v?r/é,basis).
                       Applicantisa Venezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian RepublicofVenezuela(è-venezuela'')againsta Venezuelan nationalnamed M anuel
       lSunl-rustBankand SunTrustBanks,Inc.are collectively referred to as-*sun-l-rustBank-f-
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 16 of 19




                                                                                  A FFIDAVIT O F SERVIC E
                                                                      UN ITED STATES D ISTR ICT C O URT
                                                                           Southel
                                                                                 en DistrictofFlorida
       Case Num ber:1:19-M C-23253-XXXX

      1N REë:
      APPLICATIO N OF M AIG UA LIDA NARANJO BARRIOS FOR FOREIGN
       DISCOVERY ASSISTANCE PURSUANT TO 28U.S.C.j1782
       For:
       Gustavo Lam elas
       LAM ELAS LAW ,P.A.
       2525 Ponce De Leon Blvd.
       Suite 30O
       CoralG ables,FL 33134
       Received by Executi
                         ve Express CourierServi
                                               ces!LLC on the 14th dayofAugust.2019 at3:00 pm to be
                                                                                         .
       sefvedonMW M INVESTMENTS LTD.,SOMERSET CORPORATE SERVICES,INC.,,1ALHAMBRA
       PLAZA,SUITE # 140,CO RAL GABLES,FL 33134.
       1,Nelson Navarrete,being dulysworn,depose andsaythaton the 15th day ofAugust,2019 at3:15 pm ,1:
       served a CORPORATION bydelivering a true copyofthe Ex-parte Application AND Memorandum In
       Supportofthe Ex-pade Application wi
                                         ththe date and hotlrofservice endorsed thereonby me,to:
       MARIA RODRIGUEZ as PARALEGAL FOR REGISTERED AGENT forMW M INVESTMENTS LTD.,,at
       the address of:1 ALHAM B RA PLAZA,SUITE # 1410,CO RAL GABLES,FL 33134, and inform ed said
       personofthe contentstherein,in com pliance with state statutes




       lcedifythatlam overthe age of18,have no interestin the above action.and lam a Process Server,in
       goodstanding,intheJudi
                            cialCircuiti
                                       nwhichtheprocesswasserved.UnderpenaltyofperjuryIdeclaredI
       haveread the foregoing documents and thatthe facts stated in itare true and correct.Pursuantto Florida
       Statutes 92.525.



                                                                                                         %     -'      .>'
                                                                                                 Nelson
                                                                                                                 Gt'çx yo -.
                                                                                                         avarrete .
       Stlbscribed and Sworn to before me onthe 15th day                                         C.P.S # 1906
       ofAugust,2019 bythe affiantwho i s personally
       knowntjkme.                                  .
                                                    $                   4.                       Executive Express Courier Services,LLC
                       l           e       .                            . *                      4460 N.W .73 Avenue
                                                                                                 M iam i!FL 77166
       NOTAR PUBLIC '
                                                                                                 (305)771-0292
        :
        .....- .....
                   -                     téAqy(;pacty
        t .    .;-,'.;,-,) ,
                           . ,- jqjssoN vtl(                M t($'
                                                                 ;.
                                                                  /j;
                                                                  '
         ;  h$.  . .!
                    t   ..
                          (.
                           j
                           y
                           z
                           . jgN .j.  o.s
                                     ,, g.                .   y
                                                              ;g.k                               O urJob SerialNum ber:.1RT-2019041916
         . y.,                                 s.  xj
                                                    uj j()I.C t
         t,..               ! qt      y-f.
                                         q: ..                       hat.                        Ref:BARRIOS
                  ?r gj    -?b,.-i    ,(jltà(():)q;h!ststatel rl
                                                               sti
                                                                 î'l
         '
          . -.'
              i
              ',
              . --
               ..)  >
                    ''!é.. .
                              ..;.ttrtç
                                     - ''- ''-        ....
                                                         ,-.-...
                                                               -
                                                               .
                                                               -.-.--.....-...b
                                                                                                                                       ..,. ..    azz
                                                                                                                                                    + ;)j jr? :
                                                                                                                                                              tv t.
                                                                                                                                                                  -:
                                                                                                                                                                   1 3.3r
                                                                                                                             f.,1
                                                                                                                            ..
                                                                                                                            kk
                                                                                                                                .'.%
                                                                                                                                   h
                                                                                                                                   9.k
                                                                                                                                     4x
                                                                                                                                     ' itt  èïj..
                                                                                                                                                S#->-  '
                                                                                                                                                       k
                                                                                                                                                       .
                                                                                                                                                       jà(tc
                                                                                                                                                           .
                                                                                                                                                           ).vç.
                                                                                                                                                               l
                                                                                                                                                               .'
                                                                                                                                                                j
                                                                                                                                                                '
                                                                                                                                                                :y+
                                                                                                                                                                 . a
                                                                                                                                                                   l
                                                                                                                                                                   tr.rot
                                                                                                                                                                        à
                                                                                                                                                                        q
                                                                                                                                                                        .m
                                                                                                                                                                         .n
                                                                                                                                                                          -
                                                                                                                                                                          kg#
                                                                                                                                                                          .  j''
                                                                                                                                                                               E
                                                                                                                                        ox
                                                                                                                                 h ;j....4.
                                                                                                                                          xr
                                                                                                                                          .
                                                                                                                                          j   !'
                                                                                                                                             x'j'jl.-..y
                                                                                                                                                   x.  j .!f p.j4(: w$.'.
                                                                                                                                                          ::            lq' ks
                                                                                                                                                                             .

                                                                                                                              o.c :
                                                                                                                                  E ;< t
                                                                                                                                    c     l
                                                                                                                                          j1)
                                                                                                                                          #
                                                                                                                                          /
                                                                                                                                          ''
                                                                                                                                          v
                                                                                                                                            w.
                                                                                                                                             '!
                                                                                                                                              $'
                                                                                                                                               p. @
                                                                                                                                                 '
                                                                                                                                                      j,
                                                                                                                                                       lj
                                                                                                                                                        ,.j
                                                                                                                                                          ''y1
                                                                                                                                                             +
                                                                                                                                                             9
                                                                                                                                                             j>  *
                                                                                                                                                                 j
                                                                                                                                                                 dt
                                                                                                                                                                  ..
                                                                                                                                                                   #'q
                                                                                                                                                                     '
                                                                                                                                                                     bpvà
                                                                                                                                                 1hc:1118è'.kii '%ç' a '
                                                                                                                                                                        ,
                                                                                                                                                                        àsjjs
                                                                                                                                                                            t
                                                                                                                                                                            jx
                                                                                                                                                                             ;
                                                                                                                                                                             '..'
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 17 of 19

    '
        Case 1:19-m c-23253-XXXX Docum ent1 Entered on FLSD Docket08/05/2019 Page 1 Of4



                                             United States DistrictCourt
                                          forthe Southern DistrictofFlorida

                                            Case N o.1:19-m c-23253-XXXX
          ln Re:

          Application of Maigualida Naranjo
          Barrios for Foreign Discovec Assistance
          Pursuantto28 U.S.C.j 1782.
                 Applicant, M aigualida Naranjo
                 Barrios.
                                                         /

                          Ex 'cr?e Application forDiscovea M sistance W ith Respectto
                            ForeiznLeaalProceedine bv M aiaualida Naranio Barrios

                 Applicant M aigualida Naranjo Barrios t*-Applieallt*'l requests that the Coul-t render
          discoveryassistancewithrespecttoaforeign legalproceeding,pursuantto 28U.S.C.j l782.for
          the reasons stated below. This application is supported by Applicant's separately t5led

          Applicant's M em orandum in SupportofA pplication forD iscovery Assistance. This application

          ismadeon anex/Jt7r/c bmsisto permittheissuanceofsubpoenasto Banesco USA ObBanesco'-).
          SunTrust Bank, SunTrust Bankss lnc.,lM iura Investlnent Advisors, Inc. f/k/a M ultiplicas

          InvestmentAdvisors. Inc.(*%M iura'-),M W M lnvestments Ltd.,M ultiplicas Investments l-td..
          ltalo D'Alfonso,Mario V.D-Alfonso.Hugo Odega.and Marlo G.Ovalles (collectively.the
          --
           Respondents--) ptlrsuantto FederalRule of CivilProcedtlre 45.in eonnection w ith which the

          interests or rights of each Respondent m ay be protected.s'
                                                                    cc,e.g.. az
                                                                              1##/&'
                                                                                   t?/&y??of tl-tp?zmrc/t?
          Ecuatoriano Jc Telecoll'lttllicztc'iol:e.
                                                  s,S.
                                                     a1,v.JAS lWru'
                                                                  tz/-lk'
                                                                        ??p (U.
                                                                              %A).Jzic..747 F.3d l262-l267-

          1268(1lthCir.20l4)(Approvalof28U.S.C.j l782application issued onexpartebasis).
                          Applicantisa Venezutlan nationalinvolved in an ongoing legalproceeding in the

           Bolivarian Republic ofVenezuelats'venezuela--)againsta Venezuelannationalnamed M anuel
          îSunTrustBank and SunTrustBanks,lnc.arecollectively referretlto as--sunTrustBank-hf




  H tqth
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 18 of 19




                                                             AFFID/TVIT OF SERVICE
                                                   U NITED STATES DISTRICT CO U RT
                                                        Southern DistrictofFlorida
      Case Number:1:19-MC-23253-XXXX

       IN RE::
       APPLICATION O F MAIGUALIDA NARANJO BARRIOS FOR FOREIGN
       DISCOVERYASSISTANCE PURSUANT TO 28U.S.C.j1782
       For:
       Gustavo Lam elas
       LAM ELAS LAW ,P.A.
       2525 Ponce De Leon Blvd.
       Suite 300
       CoralGables.FL 33134
       Received byExecutive ExpressCourierServices,LLC on the 14th dayofAugust,2019 at3:00 pm to be
       servedonITALO D'ALFONSO,1110 BRICKELL AVENUE,SUITE # 515,MIAMI,FL 33131.
       1,Nelson Navarrete,being dulysworn,depose and say thaton the4th day ofSeptember,2019at11:10
       am ,1:

       INDIVIDUALLY/PERSO NA LLY served by deli vering a true copyofthe Ex-parte Application AND
       M em orandum In Suppod ofthe Ex-parte Application w i th the date and hourofservi
                                                                                       ce endorsed
       thereonby me,to:ITALO D'ALFONSO atthe alternate addressof71395 BRICKELL AVENUE,SUITE #
       1560,MIAM I,FL 33131,and informed sai
                                           d personofthe contentstheretn,in com pliance with state
       statutes.
       Additionaslnform ation pedaining to this Service:
       ATTEM PTED SERVICE AT G IVEN ADDRESS -SERVER ADVISE THEY ARE NO LONG ER AT THAT
       LOCATION PLS MAKE NOTE O F NEW ADDRESS W HERE DOCS W ERE SERVED.

       Icerti
            fythatIam overthe age of18,have no lnteresti
                                                       n the above acti
                                                                      on,and lam a ProcessServer,in
       good standing,in the JudicialCircui
                                         tin whichthe processwas served.Underpenal
                                                                                 tyofpeturyIdeclared l
       have read the foregoing documentsand thatthefactsstated i
                                                               n itare true and correct,Pursuantto Florida
       Statutes92.525,




                                                                                                             t
                                                                                             Nelson varrete
        Subscribed and Sworn to before me on the 4th day                                     C.P.S.# 06
        ofSeptem ber,2019 by the affiantwho is personally
        known to m e.                                                                        Executive Express CourierServices, LLC
                              '                                                              4460 N.W .73 Avenue
                                                                                             Miam i,FL 33166
        NO A Y PUBLIC                                                                        (zcs)a7j.c2:2
          --
                           Mgx tlAFo),
                Ysv.klï'ctlwv
                            llqA k*GG106'?'/01
                              ssol
                                                                                             ourJob SerialNumber'JRT-2O19041918
                                                                                             Ref'
                                                                                                .BARRIOS
           $' ',
           .
                                     EXE YIES' .JUN07.2021
                       p
               Vk
               'z ,,w2'      hnnti     tthftlur/'1Slstta knstjuiae
                    .......,.. .wx......
                                       w  - ''
                                                             Uililil
                                                                   ghtCYqP.
                                                                          <
                                                                          )2.)
                                                                             '01901I
                                                                                   't
                                                                                    ;
                                                                                    lbaS6tSer'
                                                                                             zI
                                                                                              6
                                                                                              2
                                                                                              .e:
                                                                                                $dr1
                                                                                                   c .Pr(F
                                                                                                         (
                                                                                                         leSk
                                                                                                            ;3f
                                                                                                              êr%t
                                                                                                                 r
                                                                                                                 -f4
                                                                                                                   zr
                                                                                                                    '.
                                                                                                                     7:
                                                                                                                      71t
                                                                                                                        7()
                                                                                                                          xV%1t
                                                                                                                              .
                                                                                                                              '
Case 1:19-mc-23253-KMW Document 8-1 Entered on FLSD Docket 10/04/2019 Page 19 of 19

     Case 1:19-mc-23253-XXXX Document1 Entered On FLSD Docket08/05/2019 Page 1 Of4



                                            United States DistrictCourt
                                         for the Southern DistrictofFlorida

                                           CaseNo.1:19-m c-23253-XXXX
       In Re:

       Application of M aigualida Naraqjo
       Barrlos for Foreign Discovery Assistance
       Pursuantto28U.S.C.j1782.
               Applicant, M aigualida Naranjo
               Barrios.
                                                        /

                        Ex Parte Application forDiscoverv Assistance W ith Respectto
                           Foreien LeealProçvediat bvM aieualidaNaranio Barrios

               Applicant Maigualida Naranjo Barrios (*wApplicant'') reqtlests thatthe Courtrender
       discoveryassistancew'ith respectto aforeign legalproceeding,pursuantto28 U.S.C.j 1782,.for
       the reasons stated below . This application is supported by. Applicant-s separately f5led

       Applicant-s M em orandtlm in SupportofApplication forDiscovery Assistance.Tl
                                                                                  ais application

       ismade on an exptw-/t4basisto permitthe issuanceofsubpoenasto Banesco USA ('-Banesc()-*),
       SunTrust Bank, SunTrust Banks, Inc-,lM iura Investm ent A dvisors, Inc. f/k/a M ultiplicas

       lnvestmentAdvisors,lnc.(-%M iura'-),M W M Investments Ltd-,M ultiplicas Investments
       Italo D-Alfonso.M ario V.D*AlfonsosIIugo Ortega-and M arlo G.Ovalles (collectivelysthe
       --Respondentsf-)ptlrsuantto FederalRtlle ofCivilProcedure 45.in connection w ith which the

       interests or rights ofeach Respondentmay be protected.See.e.g.,-4/7/7/?kw/D?7(?/'l'
                                                                                         Yt'
                                                                                           ln.
                                                                                             b'
                                                                                              orcl'
                                                                                                  o
       Ecttatoriano #t?Telecom unicaciones S.A.v.JAS Ft'
                                                       ??-wt'
                                                            /r#/?'
                                                                 ?p (t7k
                                                                       $W),lnc.,747 F.3d l262,l267-

        1268(1lthCir.20l4)(Approvalof28U.S.C.j l782applicationissued on expartebasis).
                        Applicantisa Venezuelan nationalinvolved in an ongoing legalproceeding in the

        Bolivarian RepublicofVenezuela(k'venezuela*')againsta Venezuelan nationalnalned M anuel
        lSunl-rustBank and Sun-rrustBanks.lnc.arecollectively referred to as'*sunTrustBank.''




  q t9lX
